Citation Nr: 0112218	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-00 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation of service-connected 
post-traumatic stress disorder, rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1966 to June 1969 and from January 1970 to November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating action of the 
Boston, Massachusetts, regional office (RO).  In that 
decision, the RO granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 
30 percent evaluation to this disability, effective from 
November 20, 1997.  Thereafter, the veteran perfected a 
timely appeal with respect to the initial rating assigned to 
this service-connected disability.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

At the hearing conducted at the RO before the undersigned 
Member of the Board in March 2001, the veteran testified that 
he receives psychiatric treatment at the Brockton VA Hospital 
(VAH).  In particular, the veteran cited monthly one-to-one 
treatment sessions with a psychiatrist as well as weekly 
participation in the Veterans' Relapse Group and in group 
therapy sessions with his wife at the Brockton VAH.  A review 
of the claims folder indicates that the most recent record of 
treatment form that facility on file is dated in September 
1997 have been obtained and associated with the file.  The 
Board finds that current records of treatment should be 
obtained.  In view of the reported treatment, the Board is of 
the opinion that a current psychiatric examination should be 
conducted. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO is requested to furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of any VA and private the medical 
records pertaining to recent treatment for 
his PTSD.  

3.  The RO should request the VAH in 
Brockton, Massachusetts to furnish copies 
of records of treatment that the veteran 
has received for his psychiatric disorder 
at that medical facility since September 
1997. 

4.  Thereafter, the veteran should be 
afforded a VA examination by a 
psychiatrist to determine the severity of 
his service-connected PTSD.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  All 
necessary tests and studies should be 
completed.  The examiner should be asked 
to obtain a detailed occupational history.  
A Global Assessment of Functioning (GAF) 
score should be provided along with an 
explanation of the score's meaning in the 
context of applicable rating criteria.  
The examiner should express an opinion on 
the extent to which PTSD affects the 
veteran's occupational and social 
functioning.

5.  The RO should then re-adjudicate the 
issue in appellate status, to include 
consideration of staged ratings.  See, 
e.g., Fenderson v. West, 12 Vet. App. 119 
(1999).  

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the statement of 
the case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




